FILED
                                                     United States Court of Appeals
                      UNITED STATES COURT OF APPEALS         Tenth Circuit

                             FOR THE TENTH CIRCUIT                       September 22, 2017
                         _________________________________
                                                                         Elisabeth A. Shumaker
                                                                             Clerk of Court
JEANNETTE A. SUAREZ,

      Plaintiff - Appellant,

v.                                                           No. 17-1073
                                                 (D.C. No. 1:15-CV-01082-RM-MJW)
ANTHEM, INC., f/k/a WellPoint,                                (D. Colo.)

      Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, MURPHY, and MATHESON, Circuit Judges.
                  _________________________________

       Plaintiff-Appellant Jeannette Suarez, appearing pro se, appeals from the district

court’s grant of summary judgment in favor of Defendant-Appellee Anthem, Inc.

(“Anthem”) on her Americans with Disabilities Act (“ADA”) claims. The parties are

familiar with the facts and we need not restate them here. The district court adopted the

report and recommendation of the magistrate judge after considering Ms. Suarez’s

objections. Although Anthem objected on the grounds that the objections were untimely,


       *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
       
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
the district court ruled that “it is not perfectly clear from the record when plaintiff was

served with the R&R, thus triggering the time to object. Based upon its own review, the

Court does not consider plaintiff’s objections to be untimely.” I R. 659. Though we

doubt that “perfect clarity” as to service is required, the district court made no findings to

suggest that the date of service was anything other than what the court’s records

indicated.

       On appeal, Anthem argues that Ms. Suarez waived review not only by failing to

file an opposition to its summary judgment motion, but also by failing to timely object to

the magistrate judge’s report and recommendation. We consider the latter point first.

       A review of the district court docket sheet and the notice of electronic filing

reflects that the report and recommendation was mailed to Ms. Suarez on August 23,

2016; hence service was complete upon mailing.1 Fed. R. Civ. P. 5(b)(2)(C). At most,

Ms. Suarez had 14 days plus three days mailing (until August 9, 2016) to file her

objections. 28 U.S.C. § 636(b)(1)(C); Fed. R. Civ. P. 6(d). She did not file her

objections until September 16, 2017. Ordinarily, her objections would be untimely.

       However, on August 7, 2016, the district court entered a text only order (in the

course of resolving another motion) “reminding” Ms. Suarez that she had 14 days from

receiving the report and recommendation to object. Of course, this is inconsistent with

Fed. R. Civ. P. 72(b)(2) and 28 U.S.C. §636(b)(1), which start the 14-day period running

upon service, not receipt. While the district court has the power to extend to the time sua


       1
       In addition, Anthem states that it emailed a copy of the report and
recommendation to Ms. Suarez on August 23, 2016.
                                              2
sponte before the time period has run, Fed. R. Civ. P. 6(b)(1)(A), that is not what

happened here.

       Ms. Suarez indicates that she received the report and recommendation on

September 2, 2016, and filed her objections on September 16, 2016. Given the district

court’s order suggesting that this was appropriate and her possible reliance on that order,

we will not construe Ms. Suarez’s objections as untimely.

       That said, we affirm for substantially the same reasons set forth in the magistrate

judge’s report and recommendation and the district court’s order rejecting Ms. Suarez’s

challenges. We agree with Anthem that Ms. Suarez’s opening submission is

noncompliant with Fed. R. App. P. 28 and lacks substantive argument, citations to the

record, and legal authority in support of her claims. Though she is pro se, she still must

adhere to the rules. Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840−841

(10th Cir. 2005).

       AFFIRMED. Given the lack of a rational argument on the law and the facts on

appeal, we DENY IFP status. All other pending motions are denied.


                                              Entered for the Court


                                              Paul J. Kelly, Jr.
                                              Circuit Judge




                                             3